               Case 3:20-cv-01357-JSC Document 39 Filed 12/17/20 Page 1 of 9




 1   DENNIS J. HERRERA, State Bar #139669
     City Attorney
 2   MEREDITH B. OSBORN, State Bar #250467
     Chief Trial Deputy
 3   RAYMOND R. ROLLAN, State Bar #304548
     Deputy City Attorney
 4   Fox Plaza
     1390 Market Street, 6th Floor
 5   San Francisco, California 94102-5408
     Telephone:    (415) 554-3888
 6   Facsimile:    (415) 554-3837
     E-Mail:       raymond.rollan@sfcityatty.org
 7

 8   Attorneys for Defendant
     CITY AND COUNTY OF SAN FRANCISCO
 9

10

11                                   UNITED STATES DISTRICT COURT

12                                NORTHERN DISTRICT OF CALIFORNIA

13    DACARI SPIERS,                                     Case No. 20-CV-01357-JSC

14           Plaintiffs,                                 DEFENDANT CITY AND COUNTY OF SAN
                                                         FRANCISCO’S MOTION TO VACATE THE
15           vs.                                         TRIAL DATE AND STAY THE CIVIL
                                                         PROCEEDING
16    CITY AND COUNTY OF SAN
      FRANCISCO; AND DOES 1-50                           Hearing Date:           January 21, 2021
17    INDIVIDUALLY AND IN OFFICIAL                       Time:                   9:00 a.m.
      CAPACITIES AS POLICE OFFICERS FOR                  Place:                  Zoom
18    THE CITY AND COUNTY OF SAN
      FRANCISCO, INCLUSIVE,
19
             Defendants.
20

21

22

23

24                                 NOTICE OF MOTION AND MOTION

25          TO PLAINTIFF AND HER ATTORNEYS OF RECORD:

26          PLEASE TAKE NOTICE that on January 21, 2021, at 9:00 a.m. in the United States District

27   Court, 450 Golden Gate Ave, San Francisco, California, Defendant City and County of San Francisco

28   will move for an order vacating the trial date and related dates and staying the civil matter pending
      MOTION TO STAY                                      1                          n:\lit\li2020\200798\01500664.docx
      CASE NO. 20-CV-01357-JSC
               Case 3:20-cv-01357-JSC Document 39 Filed 12/17/20 Page 2 of 9




 1   resolution of a recently initiated criminal proceeding against San Francisco Police Department Officer

 2   Terrace Stangel based on the same incident as that which underlies the present action. Defendant

 3   bases this motion on this notice, the accompanying memorandum of points and authorities, the

 4   declaration of Nicole Pifari, Esq., and the pleadings and papers on file in this action, and such

 5   argument as may be heard.

 6

 7   Dated: December 17, 2020
 8                                                 DENNIS J. HERRERA
                                                   City Attorney
 9                                                 MEREDITH B. OSBORN
                                                   Chief Trial Deputy
10                                                 RAYMOND R. ROLLAN
11                                                 Deputy City Attorneys

12
                                               By: /s/ Raymond R. Rollan
13                                                RAYMOND R. ROLLAN

14                                                 Attorneys for Defendant
                                                   CITY AND COUNTY OF SAN FRANCISCO
15

16

17

18

19

20

21

22

23

24

25

26

27

28
      MOTION TO STAY                                       2                          n:\lit\li2020\200798\01500664.docx
      CASE NO. 20-CV-01357-JSC
                 Case 3:20-cv-01357-JSC Document 39 Filed 12/17/20 Page 3 of 9



                              MEMORANDUM OF POINTS AND AUTHORITIES
 1

 2                                                 INTRODUCTION

 3           Defendant moves for an order vacating the current trial date and staying the civil case due to
 4   the filing of felony charges by the San Francisco District Attorney against San Francisco Police
 5   Department officer Terrance Stangel (“Stangel”) on December 14, 2020 for the same conduct that is
 6   the basis of this civil action. Stangel is no longer able to participate in discovery in this civil action
 7   without forfeiting his rights under the Fifth Amendment. Until the criminal proceedings are resolved,
 8   Stangel will invoke his Fifth Amendment right against compelled self-incrimination and refuse to
 9   submit to a deposition in this civil action, impeding the ability of all Defendants to fully defend
10   themselves in this action. 1 This will impede the ability of the Defendants with derivative liability
11   from Stangel to defend themselves in this case.
12           Furthermore, the present motion seeks a stay of the civil action so that the parallel criminal
13   proceeding can be completed without interference. Courts recognize the substantial public interest in
14   maintaining the integrity of criminal proceedings until they can be concluded, and courts accordingly
15   grant stays under these circumstances.
16           This civil suit arises from an encounter between SFPD officers, Dacari Spiers, and Breonna
17   Richard that occurred on October 6, 2019 at or near the intersection Baker Street and Powell Street in
18   San Francisco. Spiers alleges that he was consoling his girlfriend Richard, who was upset about a lost
19   wallet, when San Francisco police officers, including Officer Stangel, suddenly arrived and without
20   notice or justification, and began beating Plaintiff with their department issued batons. (Compl. ¶¶ 18-
21   23.) Spiers also alleges that while he was admitted to Saint Francis Memorial Hospital, San Francisco
22   police officers entered Spiers’ room on multiple occasions and harassed and attempted to intimidate
23   him. (Id. at ¶ 35.) Spiers also alleges that while he was in the hospital, officers fabricated a story
24   about domestic violence between Spiers and Richard, resulting in an unjustified emergency protective
25   order against Plaintiff. (Id. at ¶¶ 35-37.)
26

27
             1
28               See Declaration of Nicole Pifari, ¶ 4.
      MOTION TO STAY                                         3                           n:\lit\li2020\200798\01500664.docx
      CASE NO. 20-CV-01357-JSC
               Case 3:20-cv-01357-JSC Document 39 Filed 12/17/20 Page 4 of 9



                                                  ARGUMENT
 1
            The Court must vacate the trial date and issue a stay of the civil case. “[T]he power to stay
 2
     proceedings is incidental to the power inherent in every court to control the disposition of the causes
 3
     on its docket with economy of time and effort for itself, for counsel, and for litigants.” Landis v. North
 4
     American Co., 299 U.S. 248, 254 (1936. The Court may “defer [] civil proceedings pending the
 5
     completion of parallel criminal prosecutions when the interests of justice seem [ ] to require such
 6
     action.” United States v. Kordel, 397 U.S. 1, 12 n. 27 (1970; U.S. v. Honeywell Int’l, Inc., 20 F. Supp.
 7
     3d 129, 132 (D.D. Cir. 2013); Landis, 299 U.S. at 254.
 8
     I.     THIS COURT SHOULD STAY THE PROCEEDINGS IN THIS ACTION.
 9
            A.      The Parallel Criminal Proceedings Present Serious Fifth Amendment Concerns
10
            The first question for a court to consider when determining whether to stay civil proceedings in
11
     deference to parallel criminal proceedings arising out of the same facts is “the extent to which the
12
     defendant’s Fifth Amendment rights are implicated.” Keating v. Office of Thrift Supervision, 45 F.3d
13
     322, 324 (9th Cir. 1995) (quoting Federal Savings and Loan Ins. Corp. v. Molinaro, 889 F.2d 899, 902
14
     (9th Cir. 1989)). “[T]he strongest case for deferring civil proceedings until after completion of
15
     criminal proceedings is where a party under indictment for a serious offense is required to defend a
16
     civil or administrative action involving the same matter.” S.E.C. v. Dresser Indus., Inc., 628 F.2d
17
     1368, 1375–76 (D.C. Cir. 1980) (noting that a stay would be appropriate where the civil proceeding
18
     entirely or significantly intersects with the criminal proceeding); see also Roberts v. Brown, No. 13-
19
     CV-7461-ODW, 2014 WL 3503094, at *2 (C.D. Cal. July 14, 2014) (“[T]here is a strong case in favor
20
     of a stay after a grand jury returns a criminal indictment and where there is a large degree of overlap
21
     between the facts involved in both cases.”). Because Stangel is being criminally prosecuted and
22
     civilly sued for substantially similar conduct, he faces a dilemma: he has a powerful incentive to
23
     invoke his Fifth Amendment rights from compelled self-incrimination. At the same time, if he
24
     exercises that right, he cannot adequately defend himself in the civil proceeding, and the trier of fact
25
     may draw an adverse inference. Baxter v. Palmigiano, 425 U.S. 308, 318 (1976).
26
            That adverse inference will prejudice Stangel as his criminal defense attorneys will likely
27
     counsel him to exercise his Fifth Amendment rights, and to not provide testimony—or limit his
28
      MOTION TO STAY                                       4                           n:\lit\li2020\200798\01500664.docx
      CASE NO. 20-CV-01357-JSC
                 Case 3:20-cv-01357-JSC Document 39 Filed 12/17/20 Page 5 of 9




 1   testimony—in the civil case until the criminal prosecution is concluded. Until the criminal

 2   prosecution is resolved, Stangel cannot participate in civil discovery related to many of the issues

 3   alleged in the civil complaint. Denying a stay will force him to either waive his Fifth Amendment

 4   rights—or to invoke his rights and face adverse inferences in the civil case. See Chao v. Fleming, 498

 5   F. Supp. 2d 1034, 1037 (W.D. Mich. 2007) (“Courts are afforded th[e] discretion [to grant a stay]

 6   because the denial of a stay could impair a party’s Fifth Amendment privilege against self-

 7   incrimination, extend criminal discovery beyond the limits set forth in Federal Rule of Criminal

 8   Procedure 16(b), expose the defense’s theory to the prosecution in advance of trial, or otherwise

 9   prejudice the criminal case.”).

10          Moreover, the prejudicial effect of any such adverse inferences will not stop with Stangel; it

11   will extend to the other Defendant officers and the City. Although not criminally prosecuted, the other

12   civil officers in this case will be prejudiced by the negative inference jurors may draw from Stangel’s

13   exercise of his Fifth Amendment rights.
            Plaintiff will likely argue that discovery unrelated to Stangel’s use of force should proceed
14
     regardless of the criminal proceedings. This argument is unavailing. All of Plaintiff’s claims in this
15
     case arise from the “same nucleus of facts” pertaining to the officers’ response to a call regarding a
16
     domestic violence dispute, the subsequent physical altercation between the parties, and action taken by
17
     the department to prevent further harm from occurring Plaintiff cannot make the argument that the
18
     allegations arising from the October 6, 2019 are separate and distinct from the alleged criminal activity
19
     that forms the basis of the criminal proceeding. See McCormick v. Rexroth, No. C09-4188 JF, 2010
20
     WL 934242, at *2 (N.D. Cal. Mar. 15, 2010).
21
            Imposing a stay of discovery in this civil action is appropriate to safeguard Stangel’s Fifth
22
     Amendment rights, and will prevent prejudice in both the civil and the criminal cases.
23          B.        The Other Keating Factors Warrant a Stay of the Case
24
            In determining whether to stay discovery, the Court should consider whether the Fifth
25
     Amendment is implicated, as well as the following five factors:
26
                  “(1) the interest of the plaintiffs in proceeding expeditiously with [the civil]
27                litigation or any particular aspect of it, and the potential prejudice to plaintiffs
                  of a delay; (2) the burden which any particular aspect of the proceedings may
28
      MOTION TO STAY                                          5                            n:\lit\li2020\200798\01500664.docx
      CASE NO. 20-CV-01357-JSC
               Case 3:20-cv-01357-JSC Document 39 Filed 12/17/20 Page 6 of 9




                impose on defendants; (3) the convenience of the court in the management of
 1              its cases, and the efficient use of judicial resources; (4) the interests of persons
 2              not parties to the civil litigation; and (5) the interest of the public in the
                pending civil and criminal litigation.”
 3
            Keating, 45 F.3d at 324-25 (internal citation omitted). A stay is necessary in this case.
 4                  1.      The Potential Prejudice to Plaintiff Is Minimal and Does Not Weigh
                            Against a Stay.
 5

 6          Although Plaintiff has an interest in proceeding expeditiously, this case does not represent the

 7   sort of prejudice that would warrant denying a stay because Plaintiff’s ability to litigate his case will

 8   not be negatively impacted. “Courts have also found prejudice to a plaintiff where a stay of discovery

 9   might result in his inability to identify other potential defendants, or where a stay may impact his

10   ability to locate and present favorable evidence.” Petrov v. Alameda Cty., No. 16-CV-04323-YGR,

11   2016 WL 6563355, at *4 (N.D. Cal. Nov. 4, 2016) (internal citations omitted). Here, however,

12   Plaintiff has already conducted significant discovery and the filed criminal charges against Stangel

13   will involve many of the same witnesses presenting similar testimony, thus reducing the danger that

14   any testimony will be lost as a result of the stay. see McCormick v. Rexroth, No. C 09-4188 JF, 2010

15   WL 934242, at *3 (N.D. Cal. Mar. 15, 2010) (“[T]he fact that the witnesses for the two proceedings

16   are likely to include many of the same people providing much of the same testimony should reduce the

17   danger that any testimony will be lost as a result of the stay.”). Plaintiff’s counsel cannot credibly

18   argue that their ability to identify defendants or gather evidence to support their case will in any way

19   be diminished by the stay and can only point to their interest to have the proceeding resolved quickly

20   so that their client can potentially recover damages.

21          Plaintiff’s likely argument based on the prejudicial effect of waiting is further complicated by

22   the current COVID-19 global health crisis. Trial in this matter is currently set in July of 2021, which

23   is before the date that public health officials project it will become safe for Americans to gather in

24   groups again. A civil trial of this nature will require the assembly of a large jury pool and for a jury to

25   ultimately spend several weeks in the courtroom with a large number of court staff, attorneys,

26   paralegals, witnesses, and potential observers. In is unlikely that such gatherings will be safe from a

27   public health perspective and even if safety is not an issue the court will be backlogged by criminal

28   matters that take priority over civil cases. Additionally, the jury pool may be unfairly narrowed

      MOTION TO STAY                                         6                          n:\lit\li2020\200798\01500664.docx
      CASE NO. 20-CV-01357-JSC
                Case 3:20-cv-01357-JSC Document 39 Filed 12/17/20 Page 7 of 9




 1   because it will either consist solely of people who were given priority on the issuance of vaccines, or

 2   people who do not believe COVID-19 poses a threat to their health. All things considered, it is

 3   unlikely that Plaintiff’s case can proceed to trial in July of 2021 under any set of events, so the

 4   prejudicial impact of a stay is less relevant than under a normal calculus.

 5                   2.      Stangel is Burdened by Having to Choose Between Exercising His Fifth
                             Amendment Rights and Defending Himself in a Civil Action.
 6
             The second Keating factor, which was analyzed in Section A above, favors a stay. Stangel
 7
     faces felony charges, including assault and battery, for the exact conduct that is the subject of this civil
 8
     suit. This civil proceeding implicates Stangel’s Fifth Amendment rights to a significant degree.
 9
     Allowing this civil case to move forward concurrently with the criminal prosecution could result in an
10
     adverse inference. This inference would also affect Defendants who have derivative liability from
11
     Stangel.
12
             In addition, absent a stay, Stangel would be forced to disclose the basis of his criminal defense.
13
     Furthermore, the scope of criminal discovery would be significantly expanded by the parallel civil
14
     action. These two concerns have been recognized as supporting a stay in similar cases. Dresser, 628
15
     F.2d at 1375–76.
16
             Unquestionably, forcing Stangel to refuse to answer deposition questions because the answers
17
     may incriminate him is prejudice of the highest degree. In comparison, any countervailing interests
18
     based on the general notion of efficiency pales in comparison. Stangel’s interests here far outweigh
19
     Plaintiff’s interests in taking discovery related to the officers.
20
                     3.      Imposing a Stay will Result in the Efficient Use of Judicial Resources
21
             The third Keating factor—court convenience and judicial efficiency—also favors a stay. “The
22
     Court has an interest in managing its cases efficiently.” McCormick, supra, 2010 WL 934242, at *2.
23
     While expeditious resolution of cases is preferred, “a number of courts have concluded that staying a
24
     parallel civil proceeding in its early stages may prove more efficient in the long-run.” S.E.C. v.
25
     Alexander, No. 10-CV-04535 LHK, 2010 WL 5388000, at *5 (N.D. Cal. Dec. 22, 2010. The outcome
26
     of the criminal case will likely streamline civil discovery. For example, there are more than fifteen
27
     officers who responded to the scene. These officers will likely be called as witnesses in the criminal
28
      MOTION TO STAY                                         7                          n:\lit\li2020\200798\01500664.docx
      CASE NO. 20-CV-01357-JSC
               Case 3:20-cv-01357-JSC Document 39 Filed 12/17/20 Page 8 of 9




 1   trial. Additionally, many deposition topics, such as Police Department policies, training, and Stangel’s

 2   disciplinary history, would likely end up being unnecessary, because witnesses will have given sworn

 3   testimony in the criminal case.

 4                  4.      Interests of Non-Parties

 5          The fourth Keating factor-- interests of non-parties--weigh in favor of a stay. Specifically, the

 6   third party witnesses in this case will likely be called as witnesses in the criminal matter, possibly

 7   obviating the need to subject them to deposition in the civil case.

 8                  5.      Interests of the Public

 9          The fifth Keating factor also favors a stay. “The public has an interest in ensuring that the

10   criminal process is not subverted by ongoing civil cases.” Douglas v. United States, Nos. C 03-04518

11   JW, C 04-05357 JW, 2006 WL 2038375, at *6 (N.D. Cal. July 17, 2006). Further, “the public interest

12   is furthered by a stay because the public’s interest in the integrity of the criminal case is entitled to

13   precedence over the civil litigant.” Jones v. Conte, No. C 045312S1, 2005 WL 1287017, at *2 (N.D.

14   Cal. Apr. 19, 2005.); see also Thissel v. Murphy, Case No. 15-cv-05937-RS, 2017 WL 6945402, at *3

15   (N.D. Cal. Apr. 4, 2017).

16                                                CONCLUSION

17          The Keating factors warrant a stay of the civil proceedings and that the trial date be vacated.

18   The law does not require Stangel to be forced to choose between defending himself in a criminal

19   action and in a civil action solely to accommodate Plaintiff’s wish to proceed expeditiously.

20   Given that trial is approximately seven months away, it is highly unlikely that the criminal matter will

21   be resolved and it will be necessary to vacate the currently set trial date.

22   Dated: November 15, 2020
                                                    DENNIS J. HERRERA
23                                                  City Attorney
                                                    MEREDITH B. OSBORN
24                                                  Chief Trial Deputy
                                                    RAYMOND R. ROLLAN
25                                                  Deputy City Attorney
26                                              By: /s/ Raymond R. Rollan
                                                   RAYMOND R. ROLLAN
27

28
      MOTION TO STAY                                        8                            n:\lit\li2020\200798\01500664.docx
      CASE NO. 20-CV-01357-JSC
             Case 3:20-cv-01357-JSC Document 39 Filed 12/17/20 Page 9 of 9



                                        Attorneys for Defendant
 1                                      CITY AND COUNTY OF SAN FRANCISCO
 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     MOTION TO STAY                           9                    n:\lit\li2020\200798\01500664.docx
     CASE NO. 20-CV-01357-JSC
